IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 1567-06


WILLIAM RONALD HOLLANDER, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE NINTH COURT OF APPEALS
MONTGOMERY COUNTY


Per curiam.  KEASLER and HERVEY, JJ., dissent.

ORDER

	The petition for discretionary review violates Rules of Appellate Procedure 9.3 and
68.5, because the original petition is not accompanied by 11 copies and grounds and
reasons for review are longer than 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
COURT OF CRIMINAL APPEALS within thirty days after the date of this order.
En banc
Filed: February 28, 2007  
Do Not Publish